Title: To James Madison from Thomas Bulkeley, 2 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 2nd. Febry. 1802
					
					I have the honor to enclose my dispatch to His Excellcy. Dn. Rodrigo & his answer on the 

subject of the American Schr. Hope Asa Hooper Master, laden with salt fish detained at Faro by the 

Collector of the Customs there on a demand for the full duties on his Cargo.  The determination on 

this point is left to the Conselho da fazenda or Court of Exchequer; this tribunal has ordered the 

Administrator General of the Customhouse to inform, who has given in a very favorable one, but the 

attorney for that department has ordered the said Collectors to transmit to him a decree mentioned in 

his Remonstrance wh. order have forwarded by express to Faro.  I am sorry there should be so 

great a delay in this business, but as I have very little doubt of obtaing a decision in favor of this 

vessel, it will establish a precedent whereby such steps will in future be avoided by the Collectors at 

the outports to the prejudice of our trade in similar circumstances.  If I can obtain a copy of the 

whole transaction will have the honor to forward it to you, if not shall send the decree when issued 

by that tribunal.  I have the honor to be &ca. 
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
